OFFICE   OF THE Al-fORNEY      GENERAL    OF TEXAS
                               AUSTIN




                                   I
HonorablrH. A. Ilodger
Count7 hldltor
w1111am80n count7
Oeorgetown, Tour




          Your rrquertxor   opl
fully consibered by th.lr 4rpa
QUe8t   a8   fO11OW8:

                                                 making an ar-

                                                 of the aase


                                                could not br
                                        lcr of the Peace
                                         an ~410 wa8 not a
                                          Deput7 to make the



                                  de haa tiled    a claim   ror




               “In ry oplnlon I oan not leslly       order par-
        ment to an lndlvl4ual        a8 the law doe8 not 8et
        Out  fee8  for   aIiy One  WOrJpt  leija117 QUlitid
        Otilaerr,    ll8o t&t     the mileage wod4 not cover
        for 'Cha814'       but to the point oi lrrelt, 10
Eonorable     li. A. Bo4~08, F860 8


      Ml108 an4 tbo r'eturnof 10 mllo#. I under-
      8tAfl4 that it would be legal ior tlu cOMtabl8
      to flle the leo o untfor payaont of the foor
      for a por8OA who    8 hir lqally  quallfled
      4aputy, horrror 4           00 think ho roul4 br au-
      thorlred.ta file 7 0r a perron tmdor the oon-
      ditiOA8 8tatOd.

              Vherbtore       the   fO~OWiAg        qU08tiGA8-<

           "10 Tould thr Count7 Auditor &ave lo&al
      authorlt7 to order, or approve, pa7mnt for
      f008 IA l lololy tilmininp;Trial t0 a perron
      who ra8 not a lags117 quallfle4 orflorr or
      D~ut7 although the aaoount wa8 fit04 in thr
           ef the COA8tabh in the fPBtbr fiOOiAOt
      0111110
      in which the rrrvloe8 were performs40
             '#I- Should the milea~r to bo paid iA yo-
      lng to arrelt lo A felony 068e be jU8t   frtbm
      the rtuting point to the point o r lrrelt,    or
      W0Ld.d  it 08 from th0 8tWtiAg pOiAt and OIIr
      all c;roud oovere4,   oha8111gback an4 forth, t8
      tha point of arrr8t?a
              YOU   !&am   A180   1AiOl3304    U8    that   thb JustiOe    Of     th8
Pea08 65.4 not spdall7            appoint the privatr          oitlzm     to    Ierva
l warrant of armat.

            The   ire8 iA GUO8tlOA here, 8et Out iA IttlOl.8 1020,
10X9 an4 1068, Vornon*8 .Aaaotatod Texar     Code of CrlmlnalPro-
oedure, are     payable to sheriff8 an4 oonatablb8 e&other ma00
omoerr.       (800 maid l rTlole8.)

              Artlole lO6T, V8raoA'rAnnotatsd Tour                   Code of Crlm-
lti   Procedure,    pr0rl4ort
                 mCOA8t8blb8, earrhab    or other peeoe orrf-
      oar'1     who oxaaute prOCO88 and porfors Oer~iCO8
      for Joatioer in crlmlml         aatlonr,  rhall receive
      ~;;h”,;.;OO.        allowa   to sheriff8  for the 8bme

              Art1010 Jb, sOrAOA'8 hUlOt6tbd Texa8 Coda Of CriBiMl
Procsdure,     provider:
     honorable 8. A. B04~88, ha@         3


               "The folloriAg are 'Pease oifloorr~r tho
         Sheriff  and him deputlra oonstable, tho IUW-
         rbal or polioenen of aA 1naorporated town or
         olt7, the offlcerr,    AOA-OOlIld88iOAO4OffiC8r8
         an4 private8 or the Stat0 ra ar foroe,      and M
         private Demon    upsolally       o n-4 to eraauto
                                     l9 p"&
         orlminal wooo88 lm Wn4rr8oorln6 our8 1
                 Artiolr
                       Ml, vWAoA*8           Annotated Toxar Cc40 of Grim-
     ins1 Procoduro, provl4ert
              Vf it 18 made knOWA b7 rstiofaotor7 proof
         to the magtrtrate that a peaor offloor oannot
         be prooHto     exoouto a warnnt of arrort,    or
         that 8uab d&la7 will be 4OOo8~OAO4 in proourlng
         tb~oretiviosrof a psaae OfffCer that thr eoou8-
         e4 will pMbebl7 sroapr, 8uob warrant ma7 b8
         dlrectod t0 any 8Ultablo prrron rho 18 wllllng
         to 8xeouta the 88mol and la such eaoe hi8 oame
         rho11 be set forth in the warmntrw   bdm8oor-
         Ing our8)
               Artdole 888, VWA0A'8          AAAOtate4 Texas Co40 of Crh-
     lnal Procoduro, prOVido8t
               "A justlae ,of the paroe ~7, when he 4oen8
          lt.noor88arf, authorize  any porron other than
          l   paaaa offlorr   to   exoouts   a warrant   or srre8t
 /       by AMWAY: ouoh person 8~eoiell~ iA the warrant.
,'       hi auoh oaae, ouch pereon ehallhave the name
         pmerr, and rhall be rubjeot to the came ruler
         tlmt govern poa44 ofrioer8 in llks aa808."
         (~AdW8OOriAfJ OlU8)

               The prlrato porron referred to in your letter waA
     Aoltbsr a &erlff   AOr a oon8tablr. Mot wao ho a "por8oA spa-
     idllf appoint04 to-qHoPtr erlml~l #rooe88w an4 namo4 oprolal-
     17 in a w4rr4nt. liarwas ho a wpoace Off104ra.
                It ii therefore our opinion that the private perron
     meAtiOAe6 1A 7OUr letter i# AOt W3tithd   t0 Ur  fbO8 undrr thr
     faatl rtatod.   Xbr 14 the eonstable entitled to any feel),he
     Aot hr~l~g performed on7 8onioe8.    bring answor~tbu817,
     nur 8eOOAd qUe8tiOA boaomor 804to